DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-4, drawn to a method for improving the bioavailability of β-hydroxy-β-methylbutyric acid in an animal in need thereof, classified in CPC class A61, subclass A61K, group 31/19, for example.
Group II.	Claims 5-9, drawn to a method for improving utilization of β-hydroxy-β-methylbutyric acid in an animal in need thereof, classified in CPC class A61, subclass A61K, group 2035/115, for example.
Group III.	Claims 10-12, drawn to a method for improving the efficacy of β-hydroxy-β-methylbutyric acid, classified in CPC class A61, subclass A61K, group 35/745, for example.
The inventions are distinct, each from the other because of the following reasons:
The several inventions above are independent and distinct, each from the other.  They have acquired a separate status in the art as a separate subject for inventive effect and require independent searches (as indicated by the different classification).  The search for each of the above inventions is not co-extensive particularly with regard to the literature search.  Further, a reference, which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.
Because these inventions are distinct for the reasons given above and the search required for one group is not required for the other groups, restriction for examination purposes as indicated is proper.
 
Species Election
This application contains claims directed to the following patentably distinct species:
Group I – Claim 1 is generic
Species 1.	Applicants must elect a single discrete and disclosed species of a β-hydroxy-β-methylbutyric acid from claims 2-4.
OR
Group II – Claim 5 is generic
Species 2.	Applicants must elect a single discrete and disclosed species of a β-hydroxy-β-methylbutyric acid from claims 6-7.
OR
Group III – Claim 10 is generic
Species 3.	Applicants must elect a single discrete and disclosed species of a β-hydroxy-β-methylbutyric acid from claims 11-12.
Applicants are requested to further elect a single discrete and disclosed species of a β-hydroxy-β-methylbutyric acid from Species 1 of Group I OR a single discrete and disclosed species of a β-hydroxy-β-methylbutyric acid from Species 2 of Group II OR a single discrete and disclosed species of a β-hydroxy-β-methylbutyric acid from Species 3 of Group III.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claim 1 of Group I, Claim 5 of Group II, and Claim 10 of Group III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR l.48(b) and by the fee required under 37 CFR l.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651